Citation Nr: 1420168	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to an initial rating higher than 30 percent for colitis.

3.  Entitlement to a compensable rating for fistula in ano.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	C. Loiacono, Agent


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1979.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from June 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that, in essence, denied his claim of entitlement to service connection for IBS, also denied entitlement to a compensable rating for his service-connected fistula in ano, denied entitlement to a TDIU, but granted service connection for colitis and assigned an initial 10 percent rating for the disease.  In addition to contesting the denial of his other claims, he appealed for a higher initial rating for his colitis.  See Fenderson v. West, 12 Vet. App. 119, 
125-26   (1999) (When a Veteran appeals an initial rating, VA must consider whether to "stage" the rating - meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability has been more severe than at others).

The rating for the colitis since has been increased to 30 percent in a January 2011 rating decision during the pendency of this appeal, with the same retroactive effective date as the prior 10 percent rating.  In response the Veteran has continued to appeal for an even higher initial rating for this disease.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A grant of a higher rating during the pendency of an appeal does not abrogate the appeal if the new rating assigned is less than the highest possible rating and the Veteran does not expressly indicate his satisfaction with the new rating).

The Board also sees that the Veteran requested and was scheduled to testify in March 2013 at a hearing at the RO before a Veterans Law Judge of the Board (this type of hearing is often and more commonly referred to as a Travel Board hearing).  Although he was notified of the time, date, and location of the hearing by mail sent to his last known address, he failed to appear for the hearing, resultantly was marked a "no show", and has not provided any good-cause explanation for his absence or requested to have the hearing rescheduled.

According to 38 C.F.R. § 20.704(d) (2013), when an appellant fails to report for a scheduled Travel Board hearing and has not requested a postponement or provided good-cause explanation for his absence, the case will be processed as though the request for a hearing was withdrawn.  The Board resultantly is proceeding with consideration of his claims.

The claims of entitlement to service connection for IBS and a TDIU, however, require further development before being decided on appeal, so the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claims for higher ratings for the colitis and fistula in ano.

FINDINGS OF FACT

1.  The service-connected colitis causes alternating diarrhea and constipation with regular abdominal distress, but not malnutrition.

2.  Although service connection is in effect for fistula in ano, there are no current fistulas and no apparent impairment of sphincter control.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 30 percent for the colitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2013).

2.  The criteria also are not met for a compensable rating for the fistula in ano.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7335 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so both as concerning what is required to establish entitlement to service connection (Veteran status, existence of a disability, and a relationship or correlation between the disability and military service), but also that a "downstream" disability rating and an effective date will be assigned if service connection is granted.

Specifically concerning the claim for a higher initial rating for the colitis, once service connection has been granted, the claim as it arose in its initial context has been proven, so substantiated, therefore additional notice is not required concerning any "downstream" element of the claim, thus not regarding the rating initially assigned for the disability or effective date.  Furthermore, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3); VAOPGCPREC 8-2003 (wherein VA's General Counsel found that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and this line of precedent cases and GC opinion, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The RO provided the Veteran an SOC in January 2011 citing the applicable statutes and regulations and containing discussion of the reasons or bases for assigning an initial 10 percent, then higher 30 percent, but no greater rating for his colitis.  He therefore has received all required notice concerning this claim.

With respect to the other claim being decided in this decision, for a higher rating for the fistula in ano, the rating for this other service-connected disability is an established, not initial, rating.  In this type of increased-rating claim, VA need only provide "generic" notice, not also apprise the Veteran of alternative diagnostic codes or daily-life evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran was not sent specific VCAA notice concerning this other claim.  But he is not prejudiced by this omission because he and his representative, an agent, have evidenced their actual knowledge of the type of evidence necessary to establish an increased-rating claim, namely, that the disability has worsened to the point of meeting the requirements for a greater rating.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative demonstrating awareness of what is necessary to substantiate a claim).  This is apparent from the September 2009 Notice of Disagreement (NOD).  They also are aware of the Veteran's and VA's respective responsibilities in obtaining the necessary supporting evidence.  They requested a VA examination in September 2009 and also indicated that VA had improperly developed the record, so had failed to meet its duty-to-assist obligations.  This implies they are aware of this obligation and what it entails.  They equally have submitted various pieces of evidence reflecting they are aware of the Veteran's responsibility to submit all relevant evidence in his personal possession, though VA is no longer obligated to provide him notice of this.

The Veteran and his representing agent have neither alleged nor demonstrated any undue prejudice in the notification and processing of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on the party attacking the agency's decision, and the error, even if shown to have occurred, must be of the type that is outcome determinative of the claim); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the additional duty to assist the Veteran in developing his claim, this duty includes assisting him in the procurement of relevant records, whether from prior to, during or since his service, so including his service treatment records (STRs) and pre- and post-service VA and private treatment records and providing an examination and/or obtaining a medical opinion when necessary to assist in deciding a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such obligation if no reasonable possibility the assistance will help substantiate the claim.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains his STRs, VA clinical records, private medical records, lay statements, including from his personally, and VA examination reports.  The VA examination reports are adequate, especially when considered collectively, as they are based on the record in its entirety, the Veteran's contentions, and objective physical examinations and findings, and the conclusions are fully substantiated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013) (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings, and this practice is employed irrespective of whether it is an established or initial rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12. 119 (1999).

Colitis

Although initially rated as 10-percent disabling, the Veteran's service-connected colitis since has been rated higher, as 30-percent disabling, under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319.

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.), in other words for the IBS that also is being separately claimed.  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated 0-percent disabling (noncompensable).  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10-percent disabling.  Whereas severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30-percent disabling.  

Because the Veteran's colitis is already rated as 30-percent disabling, he already has the highest possible rating under Diagnostic Code 7319, so there is no additional benefit to be had under this particular code.  The Board therefore is additionally considering other potentially applicable codes.


Diagnostic Code 7323 pertains to ulcerative colitis.  This code provides for a 10 percent evaluation for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2013).

A review of the relevant evidence, however, reveals that an evaluation higher than 30 percent is not warranted under even this other Diagnostic Code at any time during the appeal period.  The Board therefore not only cannot assign a higher rating, but also cannot "stage" the rating for the colitis.  Fenderson, supra.

On VA examination in March 2009, the Veteran's symptoms included alternating diarrhea and constipation without vomiting or nausea.  Serious flare-ups were accompanied by abdominal pain and rectal bleeding.  He required two hours to get ready in the morning.  He had to experience two or three bowel movements and then administer an enema.  He had to use the restroom frequently.  Objectively, his nutritional status was described as well nourished.  Rectal examination findings were normal, and there were no hemorrhoids, fissures, or masses.  Laboratory findings were normal as well.

On June 2010 VA examination, the Veteran described symptoms similar to those expressed on examination in March 2009.  He complained of constant pain and bloating with a need to have frequent bowel movements.  There was blood in the stool three or four times a year.  

A July 2010 colonoscopy revealed diverticula present in the left colon.  Retroversion was done in the rectum without abnormal findings.  

On VA examination in October 2010, the Veteran complained of abdominal and rectal pain and occasional minimal blood and/or mucous in the stool.  He denied significant nausea and vomiting.  

On November 2010 VA examination, the Veteran endorsed symptoms of diarrhea, melena, and abdominal pain.  He denied vomiting and hematemesis.  He reported 18 to 20 stools a day.  On objective examination, there were no external hemorrhoids, fissures, or fistulas visualized.  There were increased bowel sounds in all quadrants.  

Based on these findings, the Veteran's colitis does not meet the requirements for an even higher 60 percent evaluation under Diagnostic Code 7323 in that malnutrition is not a component of his disability.  Also, other than the inconvenience of his colitis, he does not appear to be in generally poor health.  As the criteria for this higher 60 percent evaluation under Diagnostic Code 7323 are not met, and have not been at any time during the appeal period, the Board must deny his claim because the preponderance of the evidence is unfavorable to it, not instead supportive of it or even approximately evenly balanced for and against it to allow application of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;4.3.

Fistula in Ano

This other condition has been rated a 0-percent disabling (so noncompensable) under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7335.

Diagnostic Code 7335 provides that fistula in ano be rated as impairment of sphincter control.  Under Diagnostic Code 7332, for impairment of sphincter control, with regards to the rectum and anus constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10-percent disabling.  Occasional involuntary bowel movements, necessitating wearing of a pad, are rated 30-percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60-percent disabling.  Complete loss of sphincter control is rated 100-percent disabling.  38 C.F.R. § 4.114, Diagnostic Codes 7332 and 7335.


Here, a review of the evidence of record - including reports of VA examinations dated in March 2009, June 2010, October 2010, and November 2010 - fails to indicate the presence of any fistulas.  Indeed, none were seen in March 2009, and no hemorrhoids, fissures, or fistulas were apparent on objective examination in November 2010.  As well, despite evidence of frequent bowel movements and some apparent urgency, no leakage has been noted.  Without evidence of leakage, a compensable rating cannot be assigned.  Id.  Nor can the Board stage the rating for this disability inasmuch as the Veteran has never met the requirements for a compensable rating at any level.  Hart, supra.

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Extra-schedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected colitis and fistula in ano are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's colitis and fistula in ano with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describe his disability level and symptomatology.  Indeed, the scheduler provisions take into account all possible manifestations of colitis and fistulas - including impairment of sphincter control, diarrhea, constipation, malnutrition, abdominal distress, anemia, and general debility.  Because the schedular evaluations for these disabilities are adequate, given this contemplation, there is no need to address the second and third prongs articulated in Thun.  

In short, there is nothing in the record indicating this service-connected colitis and fistula in ano cause impairment in employment over and above that which is contemplated in the assigned schedular ratings.  38 C.F.R. §§ 4.1, 4.15.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

The claim of entitlement to an initial rating higher than 30 percent for the colitis is denied.

The claim of entitlement to a compensable rating for the fistula in ano also is denied.


REMAND

Further development of the evidence is necessary before the Board may adjudicate the remaining claims that also are on appeal of entitlement to service connection for IBS and a TDIU.  Accordingly, these other claims are REMANDED for the following additional development and consideration:

1.  A VA gastrointestinal examination must be scheduled for an opinion regarding the etiology of the Veteran's claimed IBS.  The examiner must review the pertinent documents in the claims file - including the STRs, obtain a history from the Veteran, examine him, and opine on the likelihood (very likely, as likely as not, or unlikely) that his IBS is (1) directly related to his military service from September 1976 to December 1979, or (2) secondarily related to his service - meaning proximately due to, the result of, OR aggravated by a service-connected disability, especially his colitis and/or the fistula in ano.

Note:  the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

Explanatory rationales for all opinions must be provided, if necessary citing to specific evidence in the file supporting conclusions.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.

In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice.

2.  The Veteran does not presently meet the preliminary schedular criteria for a TDIU - that is, the threshold minimum rating requirements of 38 C.F.R. § 4.16(a); however, he may still ultimately demonstrate his entitlement to a TDIU on an extra-schedular basis under the alternative special provisions of § 4.16(b).

He apparently last worked in May 2010; a January 2010 private medical opinion suggests that his service-connected gastrointestinal disabilities prevent him from working in a substantially gainful capacity.  Therefore, his TDIU claim must be referred to the Director of the Compensation and Pension Service or other appropriate authority for consideration of his entitlement to a TDIU on an extra-schedular basis.


3.  If, after being readjudicated, these remaining claims continue to be denied, send the and his agent representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


